Bobbitt, J.,
concurring: Where tbe Solicitor, on tbe basis of defendant’s personal appearance in tbe courtroom, characterizes defendant in abusive terms, a distinction may be drawn between a case where tbe defendant testified and a case where be did not testify. Compare, S. v. Bowen, 230 N.C. 710, 55 S.E. 2d 466, and S. v. Tucker, 190 N.C. 708, 130 S.E. 720. In tbis case, tbe defendant offered no evidence.
There is one portion of tbe Solicitor’s argument which, when isolated and subjected to close scrutiny, poses a serious question, viz.:
“(For) him to set up here, Mr. Big Man, and walk around tbe courtroom with that air of irresponsibility, ‘Let her suffer,’ be says; ‘Let her suffer,’ by bis conduct, and ‘Get me if you can, catch me if you can.’ ”
When I consider now tbe quoted statement, I realize that it might convey tbe idea that tbe defendant, unwilling to testify as a witness, bad declared bis attitude more loudly by bis courtroom appearance and behavior than by any words be might bave uttered.
Even so, I concur in tbe decision of tbe court.
Except in death cases, exception to improper remarks of counsel during tbe argument must be taken before verdict. S. v. Smith, 240 N.C. 631, 83 S.E. 2d 656.
Tbe record shows that only one objection was interposed. Tbe remarks to which tbis objection was addressed, as pointed out in tbe Court’s opinion, bad their roots in tbe evidence and were within tbe bounds of permissible argument.
After this incident occurred, tbe Solicitor, presumably to avoid annoyance by further interruptions, stated to defense counsel that tbe reporter might take bis entire argument and tbe transcript thereof might show an objection at tbe end of each sentence. Tbe trial judge directed that tbe reporter take tbe argument.
Tbe record does not disclose that defendant addressed tbe court as to any remarks thereafter made by tbe Solicitor. Having offered no evidence, defense counsel bad tbe last speech to tbe jury; and it may be that be felt fully capable of answering tbe Solicitor’s argument.
Neither the Solicitor nor tbe trial judge bad authority to set aside by agreement tbe rules of procedure applicable to tbe necessity for inter*659posing timely objection to arguments of counsel challenged as improper. If the circumstances were such as to give assurance to defendant’s counsel that be need not interrupt the Solicitor during bis further remarks, it was bis duty to call the court’s attention to portions thereof deemed improper at the conclusion of the Solicitor’s argument. In any event, it was bis duty to do so at some time before the trial judge completed bis charge and submitted the case to the jury.
Our rule permitting an exception to the court’s charge to be entered for the first time when appellant makes out his case on appeal, based upon consideration of “the cold record,” should not be extended to permit an appellant to pursue the same course as to an alleged objectionable remark by counsel.